COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re iWORKS Personnel, Inc., Luis Trevino, and Haydee Gutierrez

Appellate case number:   01-15-00235-CV

Trial court case number: 2012-61407

Trial court:             113th District Court of Harris County

       Relator’s Motion for Temporary Relief filed March 17, 2015 is DENIED.
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 19, 2015